Citation Nr: 0416265	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for callosities of 
the metatarsal area of the right foot, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for callosities of 
the metatarsal area of the left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  This matter arises from an October 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
an increased (compensable) evaluation for bilateral 
callosities of the metatarsophalangeal area with arthralgia.  
The veteran appealed this decision.  In October 1998, the RO 
assigned a 10 percent disability rating for bilateral 
callosities of the metatarsophalangeal area with arthralgia, 
effective from October 1995.  By a rating action dated in 
August 2003, separate 10 percent disability ratings were 
assigned for each foot, effective from August 1995.  The 
service-connected disability was recharacterized to reflect 
this change and is set forth as such on the title page of 
this decision.  

The matter was Remanded by the Board in March 1998, January 
1999, August 2002, and July 2003 to correct certain 
procedural flaws and to undertake evidentiary development.  
The case was returned to the Board for appellate review.

The Board notes that this appeal initially included a claim 
of service connection for bilateral bunions.  That issue was 
considered and denied by the Board in a decision rendered on 
August 13, 2002.  As such, the issue of entitlement to 
service connection for bilateral bunions is no longer the 
subject of appellate review.


FINDINGS OF FACT

1.  The symptoms of the veteran's callosities of the 
metatarsal area of the right foot result in no more than 
moderate disability.

2.  The symptoms of the veteran's callosities of the 
metatarsal area of the left foot result in no more than 
moderate disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
callosities of the metatarsal area of the right foot are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2003).

2.  The criteria for a rating in excess of 10 percent for 
callosities of the metatarsal area of the left foot are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for an increased evaluation for bilateral callosities 
of the metatarsophalangeal area with arthralgia was received 
in August 1995.  Thereafter, by an October 1995 rating 
decision, the RO adjudicated the claim.  Only after that 
rating decision was promulgated did the RO, in a letter sent 
in May 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Yet during the 
course of her appeal, the veteran was also sent a notice of a 
rating decision in October 1995, a statement of the case in 
April 1996, a supplemental statement of the case in February 
1997, a Board Remand in March 1998, a supplemental statement 
of the case in October 1998, a Board Remand in January 1999, 
a development letter in March 1999, a supplemental statement 
of the case in January 2002, a development letter in December 
2002, a development letter in June 2003, a Board Remand in 
July 2003, and a supplemental statement of the case in 
October 2003.  All these actions and documents - collectively 
- listed and/or discussed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate her claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication considering 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in May 2003 
was not given prior to the first AOJ adjudication of the 
claim on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the October 
2003 supplemental statement of the case, and the content of 
the notice letter essentially complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the claim would not be prejudicial error to the 
claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA and 
private medical records and written statements from the 
veteran.  The veteran has not indicated that there are any 
outstanding records pertinent to her claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded multiple VA podiatry 
examinations in order to ascertain the severity of her 
service-connected bilateral foot disability.

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its October 2003 Supplemental statement of the case.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for nearly nine years.  There would be no possible 
benefit to remanding the claim, or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

Service connection for callosities of the metatarsophalangeal 
area of both feet with arthralgia was granted in November 
1998.  A noncompensable disability evaluation was assigned.  
That rating remained in effect until the veteran filed a 
claim for increase in July 1995.

Medical records from the Tampa VA Medical Center (VAMC), the 
Jacksonville VAMC, and J. D. Loebell, M.D., were associated 
with the claims folder.  Dated between July 1995 and October 
1999, those records document the veteran's treatment for 
various foot problems.  Treatment notes from the Tampa VAMC 
show that the veteran was evaluated for complaints of chronic 
foot pain in July 1995, and that she elected to undergo an 
elongation of the right 1st metatarsal to help alleviate the 
pain.  The procedure was performed in September 1995 without 
complications.  A January 1996 post-surgical follow-up report 
indicated that the veteran was doing well, and that any pain 
she had experienced with walking had subsided.  

The veteran had surgery performed on her left foot in January 
1999.  At that time, Dr. Loebell performed an arthroplasty of 
the 5th proximal phalanx of the left foot, an elevational 
osteotomy of the 2nd metatarsal of the left foot, and the 
removal of a soft tissue mass and exostosis of the 1st 
metatarsal of the left foot.  A follow-up examination 
conducted in June 1999 showed that the veteran continued to 
complain of pain under the 2nd metatarsal head of the left 
foot.  There was pain on palpation of the area.  There was no 
pain on palpation of the 1st, 3rd, 4th, or 5th metatarsals.

Also for consideration are the reports of VA podiatry 
examinations conducted in January 1997, June 1998, July 1999, 
and March 2003.  At her January 1997 examination, the veteran 
gave a history of painful dorsal bunions of both feet.  She 
reported that she had undergone a plantar flexor procedure of 
the right 1st metatarsal in 1995.  The veteran complained of 
constant pain and parathesias on the dorsum of the 1st 
metatarsal base of the right foot.  She also endorsed pain in 
the left foot at the 1st metatarsophalangeal and painful 
hyperkeratotic tissue on the plantar ball of the left foot.  
Neurologically, sensory and motor were grossly intact.  There 
was significant parathesia and hypersensitivity noted on the 
right foot on the dorsum of the first metatarsal base.  The 
veteran had positive pain with range of motion of the right 
foot with crepitus at the first metatarsophalangeal joint 
area.  Range of motion of the 1st metatarsophalangeal joint 
was 30 degrees dorsiflexion and 5 degrees plantar flexion 
with pain.  There was also significant pain at the left 
metatarsophalangeal joint.  Range of motion of the 1st 
metatarsophalangeal joint of the left foot was 40 degrees 
dorsiflexion and 10 degrees plantar flexion with pain on 
motion.  X-rays showed significant degenerative joint disease 
in the first metatarsophalangeal joint of both feet.

Another VA podiatry examination was conducted in June 1998.  
She reported that the surgery she had undergone in 1995 had 
helped to alleviate her foot pain.  She added that the use of 
shoe inserts also worked to reduce the pain.  She said she 
was unable to stand or walk without the inserts.  She 
indicated that the pain was worse on the left.  The veteran 
complained of a "flare-up" of pain once a day that forced 
her to sit and take her weight off her feet.  

On physical examination, deep tendon reflexes were intact and 
symmetrical.  Vibratory sensation was also intact.  There was 
a hyperkeratotic lesion that was very thick and large over 
the 2nd metatarsal of the left foot.  There was extreme pain 
on the palpation of the lesion.  There was a smaller more 
circumscribed hyperkeratotic lesion over the 2nd metatarsal 
of the right foot with mild pain on palpation.  Muscle 
strength was five out of five in all muscle groups.  Range of 
motion of the left 1st metatarsophalangeal joint was 40 
degrees dorsiflexion (normal being 65 degrees) and 10 degrees 
plantar flexion (normal being 35 degrees).  On the right, 
there was 50 degrees of dorsiflexion and 10 degrees of 
plantar flexion.  No pain on range of motion was elicited.  
However, there was pain on palpation of the screw head of the 
1st metatarsal shaft on the right.  The veteran walked with a 
propulsive and antalgic heel-to-toe gait.  X-rays revealed 
mild degenerative joint disease of the metatarsophalangeal 
joint of the left foot and significant degenerative joint 
disease of the metatarsophalangeal joint of the right foot.  

The veteran was diagnosed as having significant degenerative 
changes in the 1st metatarsophalangeal joint of the right 
foot with limited motion.  A plantar callus about the 2nd 
metatarsal head of the right foot with improved symptoms 
following surgery was also noted.  The examiner did not 
believe that the calluses were aggravating the bunions or the 
degenerative arthritis.  The assessment also included a 
diagnosis of an elevated 1st metatarsophalangeal joint of 
left foot that caused weight to be shifted to the 2nd 
metatarsal, which, as a result, had resulted in large painful 
calluses along the 2nd metatarsal.  The calluses were not 
aggravating the metatarsophalangeal joint.  The examiner 
opined that the pain experienced by the veteran could 
significantly limit the functionability of her feet.  
However, the examiner stated she was unable to determine the 
degree of additional range of motion loss due to pain during 
flare-ups.

A third VA podiatry examination was conducted in July 1999.  
The veteran's in-service and post-service medical history was 
discussed in detail.  She reported that she had recently 
undergone a bunionectomy of the left foot.  She said the 
surgery had not been successful in relieving her of pain.  On 
a scale of 1 through 10, she said the pain in her both feet 
was a 5.  She denied any parathesias.  She said she 
experienced flare-ups of pain with prolonged standing or 
walking.  She stated she could not stand for more than a 
minute or walk more than a block without experiencing pain.  
She denied use of any assistive device such as braces, canes, 
crutches, or orthotics.  

On physical examination, muscle strength was 5 out of 5.  
Intrinsic musculature of the digits was normal.  Passive and 
active range of motion of the digits was normal.  Deep tendon 
reflexes were 2 out 4 at patella and Achilles bilaterally.  
Sensation was normal to both lower extremities, except there 
was mild sensory loss over the right 1st metatarsal scar and 
over the left 1st and 2nd metatarsal scars.  There were no 
callosities or hyperkerotic lesions on either foot.  The 
right 1st metatarsophalangeal joint displayed dorsiflexion 
between 35 and 40 degrees with crepitus and plantar flexion 
to 5 degrees.  No pain on range of motion was demonstrated.  
There was no callous or pain beneath the 2nd metatarsal head 
on the right foot and the great toe was in good alignment.  

With respect to the left foot, there was residual lateral 
drift of the hallux in relationship to the 1st metatarsal and 
mild swelling over the 1st and 2nd metatarsophalangeal joints.  
While no calluses were present, the veteran did experience 
pain on palpation directly under the 2nd metatarsal head.  
Range of motion at the 2nd metatarsophalangeal joint appeared 
normal and without crepitus.  At least 50 degrees of 
dorsiflexion of the 2nd metatarsophalangeal joint and 10 
degrees of plantar flexion were exhibited.  The left 1st 
metatarsophalangeal joint displayed a decreased range of 
motion with positive crepitus and pain.  Range of motion of 
the left 1st metatarsophalangeal joint was 40 degrees 
dorsiflexion and 5 to 10 degrees plantar flexion.  

The examiner opined that the veteran's current findings were 
not related to her service-connected calluses, which were not 
present on examination.  He stated the loss of range of 
motion experienced was related to degenerative joint disease, 
which was not related to her calluses.  He opined that it was 
not likely that the veteran's degenerative arthritis was 
related to the calluses of the metatarsophalangeal joint of 
both fee.  He said any flare-ups experienced by the veteran 
could contribute to limiting functional ability and increased 
pain in the veteran's feet.  The examiner indicated that the 
veteran's claims file was completely reviewed, and that he 
consulted with an orthopedic specialist prior to completing 
the exam report.

At her most recent VA podiatry examination in March 2003, the 
veteran complained of pain, weakness, and fatigability of 
both feet.  She said the level of pain would be 6 on a scale 
of 1 to 10.  She said she had very painful calluses on the 
plantar aspect of both feet.  She made no reference to 
current treatment.  She also denied use of any assistive 
devices.  The veteran had plus 2 Achilles and patellar and 
deep tendon reflexes.  Calluses were noted under the 2nd 
metatarsophalangeal joint of the left foot.  There was also 
mild thickening under the 5th metatarsophalangeal joint of 
the right foot and on the dorsal aspect of the right foot.  
The calluses were uncomfortable on compression.  The veteran 
has a slight lateral deviation of the hallux bilaterally, 
which appeared to be confined within the toe.  On range of 
motion, the 1st metatarsophalangeal joint of the left foot 
achieved dorsiflexion to 25 degrees and plantar flexion to 10 
degrees.  On the right foot, there was dorsiflexion to 40 
degrees and plantar flexion to 10 degrees.  The range of 
motion was pain free.  X-rays of the right foot showed 
degenerative changes in the 1st metatarsophalangeal joint 
with lateral joint lipping and decrease of joint space.  
Degenerative changes were also seen on x-rays of the left 
foot.  

The diagnoses were calluses bilateral feet as described, 
minimal degenerative arthritis of the 1st metatarsophalangeal 
joint bilaterally, post-surgical changes as described, and 
mild bilateral pes planus.  The examiner opined that the 
degenerative joint disease was not related to the veteran's 
calluses.  Further, if the veteran were to experience any 
type of flare-up of foot pain, the examiner expected less 
than a 10 percent further decrease in joint motion.  He also 
attributed the loss of range of motion experienced by the 
veteran to degenerative joint disease.

Currently, the veteran's service-connected callosities of the 
metatarsal area of the right foot and callosities of the 
metatarsal area of the left foot are each rated as 10 percent 
disabling under Diagnostic Code 5284.  The criterion for a 10 
percent rating is moderate foot disability.  A 20 percent 
evaluation is assigned for moderately severe disability.  A 
30 percent evaluation is assigned for severe disability.

Because the evidence does not demonstrate that the 
symptomatology related to the callosities of the metatarsal 
area of the right foot approximates a moderately severe 
degree of disability, the Board finds that a higher rating 
for callosities of the metatarsal area of the right foot is 
not warranted under Diagnostic Code 5284.  The same 
conclusion is made with respect to the veteran's service-
connected callosities of the metatarsal area of the left 
foot.  The July 1999 examination report indicates that the 
symptoms currently experienced by the veteran are not related 
to her service-connected callous disability.  The examiner 
clearly indicated that the loss of range of motion 
experienced by the veteran is due to her non-service-
connected degenerative joint disease.  It has also been 
repeatedly stated that the calluses did not cause the 
degenerative joint disease.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant complains of pain associated with her 
bilateral callous disability, the Board does not find that 
the disability attributable to the callosities of the 
metatarsal area of the right or left foot has resulted in 
functional disability in excess of that contemplated in the 
10 percent ratings already assigned.  The March 2003 VA 
examination report reflects any functional loss due to a 
flare-up would only amount to a decrease of motion of 10 
percent.  Indeed, the evidence of record strongly suggests 
that any loss of motion experienced by the veteran is due to 
non-service-connected disabilities.  The Board does not find 
that a higher disability evaluation is warranted for the 
veteran's callosities of the metatarsal area of the right or 
left foot on the basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating foot disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
malunion or nonunion of the tarsal or metatarsal bones, claw 
foot, weak foot or pes planus related to her service-
connected callosities and Diagnostic Codes 5276-5278 and 5283 
are not applicable.  The remaining pertinent Diagnostic Codes 
provide for a maximum 10 percent rating and the veteran 
already has a 10 percent rating for each foot.  See 38 C.F.R. 
§ 4.71a.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected foot 
disability and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for callosities of the 
metatarsal area of the right foot, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for callosities of the 
metatarsal area of the left foot, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



